Citation Nr: 0812091	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bicipital 
tendonitis, left shoulder, and history of fracture, status 
post rotator cuff repair with arthritic and muscular 
ligamentous residuals.

2.  Entitlement to service connection for residuals, damage 
to teeth and jaw.

3.  Entitlement to service connection for scar, back of head.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1962 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In the July 2005 rating decision, the RO granted 
the veteran's petition to reopen a previously denied claim 
for service connection for bicipital tendonitis, left 
shoulder, and history of fracture, status post rotator cuff 
repair with arthritic and muscular ligamentous residuals.  
The claim for the left shoulder disability was then denied on 
the merits.  In that decision, the RO also denied the 
veteran's claims for service connection for residuals, damage 
to teeth and jaw, and scar, back of head.

Regardless of what the RO has done, however, the Board must 
first address the question of whether new and material 
evidence has been received to reopen the veteran's claim for 
service connection for bicipital tendonitis, left shoulder, 
and history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for bicipital tendonitis, left shoulder, and 
history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals as a claim to 
reopen.

The Board further notes that the RO sent the veteran and his 
representative a letter in February 2006 notifying them that 
the case had been certified to the Board.  Such letters 
include written notice that the veteran has a 90-day period 
to request a change in representation without showing good 
cause for the delay in submitting the request.  See 38 C.F.R 
§ 20.1304 (2007).  In this instance, a copy of the February 
2006 letter is not included in the claims file, although the 
fact that it was sent is reflected in the Board's Veterans 
Appeals Control and Locator System (VACOLS).

In April 2007, after expiration of the 90-day grace period, 
the Board received a letter entering the appearance of a 
private attorney on the veteran's behalf.  This letter was 
accompanied by a signed VA Form 21-22a, Appointment of 
Attorney or Agent as Claimant's Representative.  These 
documents, however, were not accompanied by a motion showing 
good cause for the delay in submitting the request.  As 
noted, the Board normally cannot accept a request for a 
change in representation after this 90-day grace period 
unless good cause is shown in a written motion to account for 
the delay in the submission of the request.  38 C.F.R. 
§ 20.1304(b).  However, as an actual copy of the February 
2006 letter notifying the veteran of this limitation is not 
included in the claims file, the Board will waive the good 
cause requirement, and accept the attorney as the veteran's 
representative.  

The Board further notes, however, that no evidence or 
argument has been received from the attorney in support of 
the claim.  In fact, since receiving a copy of the claims 
file in June 2007, no correspondence of any kind has been 
received from the veteran or his attorney.  As the veteran's 
attorney received a complete copy of the claims file eleven 
months ago, is clearly aware that the claim is currently 
pending before the Board, and has had ample opportunity to 
submit further argument, the Board finds that it may proceed 
with a decision at this time.

The appeal as to the claim of service connection for residual 
damage to the teeth and jaw is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied the 
veteran's claim for service connection for bicipital 
tendonitis, left shoulder, and history of fracture, status 
post rotator cuff repair with arthritic and muscular 
ligamentous residuals.  The veteran appealed the denial, 
which was upheld by the Board in a February 1990 decision.  
The veteran did not appeal the Board's ruling, which became 
final.  

2.  Findings from an April 2005 VA examination relate to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for bicipital tendonitis, left 
shoulder, and history of fracture, status post rotator cuff 
repair with arthritic and muscular ligamentous residuals.  

3.  The preponderance of the evidence is against finding a 
relationship between the veteran's period of military service 
and any current left shoulder disability.

4.  The competent medical evidence does not establish that 
the veteran currently has a scar on the back of his head.


CONCLUSIONS OF LAW

1.  The February 1990 Board decision that denied service 
connection for bicipital tendonitis, left shoulder, and 
history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 
(2007).

2.  Since the February 1990 Board decision, VA examination 
records have been received that are new and material to the 
veteran's claim for service connection for bicipital 
tendonitis, left shoulder, and history of fracture, status 
post rotator cuff repair with arthritic and muscular 
ligamentous residuals; hence, the claim is reopened.  38 
C.F.R. § 3.156 (2007).

3.  The veteran's current left shoulder disability is not the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  The veteran does not have a scar on the back of his head 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

As will be discussed in the decision below, the Board has 
reconsidered the veteran's previously denied claim for 
service connection for bicipital tendonitis, left shoulder, 
and history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals.  The Board 
finds that all notification and development action needed to 
render a decision on the merits of the veteran's claim on 
appeal for service connection for the left shoulder 
disability, as well as his claims for service connection for 
residuals, damage to teeth and jaw, and scar, back of head 
has been accomplished.  

In this respect, through December 2004 and May 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the December 2004 and May 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The letters requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim; (2) the evidence, if any, to be obtained by VA; and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not necessarily provided to 
the veteran, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having reviewed the 
record, the Board has concluded that the notice requirements 
of the VCAA, per the holding in Kent, have been satisfied.

Furthermore, even assuming any error in the December 2004 
notice letter with respect to the Kent requirements, the 
Board notes that the record also includes a subsequent letter 
to the veteran in July 2005 notified him of the denial of his 
claim and also included, as an attachment, the July 2005 
rating decision on appeal. In that rating decision, the 
veteran was notified of the evidence and information that was 
necessary to reopen his claim for bicipital tendonitis, left 
shoulder, and history of fracture, status post rotator cuff 
repair with arthritic and muscular ligamentous residuals, as 
well as the evidence that would be necessary to substantiate 
the element or elements required to establish service 
connection.  These requirements were reiterated in the 
statement of the case (SOC) issued to the veteran in January 
2006.  Further, the veteran, through his representative, 
stated in a January 2006 letter that he had no additional 
medical evidence to submit to relate his current left 
shoulder disability to his military service.  The Board 
concludes that this statement demonstrates that the veteran 
was aware of the evidence necessary to substantiate his claim 
for a left shoulder disability.  Thus, in light of the 
December 2004 notice letter, the July 2005 letter with the 
enclosed July 2005 rating decision, the January 2006 SOC, and 
the January 2006 statement from the veteran's representative, 
the Board finds that the veteran is on notice of what he 
needs to reopen his claim and that a reasonable person would 
have been aware of the evidence necessary to substantiate his 
claim for service connection for a left shoulder disability.  
Nothing about the evidence or any response to the RO's 
notification suggests that the essential fairness of the 
adjudication of the veteran's claim has been affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service medical and personnel records are 
associated with the claims file.  The veteran was provided VA 
examinations in April 2005 and May 2005.  A rating decision 
was subsequently issued in July 2005, which incorporated the 
reports of these examinations.  At both examinations, the 
examiners reviewed the veteran's claims file and conducted 
physical examination of the veteran's left shoulder.  The 
reports of these examinations include medical nexus opinions 
addressing the relationship between veteran's current left 
shoulder disability and service.  

As noted above, the veteran's service medical and personnel 
records are associated with the veteran's file, as are 
private medical records.  Neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of his claims that need 
to be obtained.  The veteran has in fact stated that no 
further medical records are available relating to his claimed 
disabilities.  Additionally, the veteran and his 
representative have both submitted written argument.  

The Board acknowledges that the veteran has claimed he was 
hospitalized during service for his injuries subsequent to a 
fall in 1963, which he has variously claimed occurred in 
either February, April, or August of that year.  No records 
of a 1963 hospitalization are present in the claims file.  
The Board notes, however, that the veteran's service medical 
records do contain documentation of an incident in April 1963 
in which the veteran fell from a truck and injured his left 
shoulder.  Although this documentation does not reflect 
hospitalization, the Board concludes that the incident 
described is the same.  In that connection, the Board further 
notes that, as discussed below, the veteran's current left 
shoulder disability is conceded.  The Board thus concludes 
that VA's duty to assist was met as relates to obtaining 
relevant medical records.  

The veteran was provided VA examinations of his left shoulder 
in April 2005 and May 2005, during which the examiners 
reviewed the veteran's reported history and claims file.  The 
Board notes that VA examination was not provided in 
conjunction with the veteran's claim for a scar on the back 
of head.  However, the Board concludes that the evidence of 
record does not warrant such examination.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of:  (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, to indicate that he has any scarring on the 
back of his head.  Furthermore, as will be discussed in 
detail below, the Board finds the veteran's lay reports of 
sustaining a scar in service to be not credible in light of 
persuasive medical evidence of record.  In light of the 
absence of any credible evidence indicating a relationship 
between a current disability or symptoms of a disability and 
service, VA is not required to provide the veteran with a VA 
examination in conjunction with these claims.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Bicipital tendonitis, left shoulder, and history of 
fracture, status post rotator cuff repair with arthritic 
and muscular ligamentous residuals

In a February 1990 decision, the Board denied the veteran's 
claim for service connection for bicipital tendonitis, left 
shoulder, and history of fracture, status post rotator cuff 
repair with arthritic and muscular ligamentous residuals.  
The veteran was notified of the decision the same month but 
did not appeal.  Thus, the decision is final.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. § 20.1100.  

In November 2004, the veteran sought to reopen his claim.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the February 1990 Board decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed his original application for service 
connection for a left shoulder disability in November 1986.  
His contentions included the report that he suffered an 
injury to his left shoulder when he fell into an elevator 
shaft from a truck.  The Board notes that it upheld the RO's 
denial of the veteran's claim in February 1990, based on its 
review of the veteran's service and post-service medical 
records.  At that time, the Board found a lack of medical 
evidence demonstrating that the veteran's in-service left 
shoulder injury had caused a current disability. As such, the 
Board found that a grant of service connection was precluded.

With regard to the veteran's claim for service connection for 
bicipital tendonitis, left shoulder, and history of fracture, 
status post rotator cuff repair with arthritic and muscular 
ligamentous residuals, the Board finds that the evidence 
submitted to the RO after the initial denial in February 1990 
is relevant to deciding the claim.  In particular, the Board 
notes that the April 2005 VA examination report reflects the 
examiner's opinion that the veteran's current left shoulder 
disability is more likely than not related to his in-service 
injury.  Because the newly received April 2005 examination 
report is relevant to the veteran's claim, the Board will 
thus reconsider de novo the claim for service connection for 
bicipital tendonitis, left shoulder, and history of fracture, 
status post rotator cuff repair with arthritic and muscular 
ligamentous residuals. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In light of the Board's conclusion that the claim for service 
connection for bicipital tendonitis, left shoulder, and 
history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals must be 
reconsidered, the merits of the claim must be analyzed on a 
de novo basis.  

However, considering the evidence of record in light of the 
above-noted criteria, the Board finds that the preponderance 
of the competent evidence of record weighs against the claim.   

The veteran's service medical records indicate that he was 
injured in April 1963 when he fell from a truck.  Records of 
medical treatment received at the time reflect that the 
veteran was diagnosed with a contusion on his left shoulder.  
Radiological examination revealed no evidence of fracture of 
the left shoulder; the examiner also found "nothing to 
suggest dislocation" but did not make a final diagnosis.  
Treatment records from the day after the fall reflect that 
the veteran was experiencing muscle pain in his left shoulder 
but reported no bone pain.  In June 1963, the veteran 
reported that he had "no physical complaints."  An April 
1964 separation examination report indicates that the 
veteran's musculoskeletal system was normal.  

Further treatment records from the veteran's reserve duty 
reflect a July 1965 complaint that he had developed pain on 
motion in the left shoulder pursuant to the April 1963 fall.  
Examination at that time revealed a full range of motion with 
pain on motion, and the veteran was diagnosed with bicipital 
tendonitis of the left shoulder, which was relieved by an 
injection of medication.  Radiological examination revealed 
no fracture or bony abnormality.  On retention examination in 
July 1966, the veteran was again found to have no 
musculoskeletal abnormalities.

Relevant post-service medical records reflect November 1969 
treatment for a sprained shoulder, although the treating 
physician failed to specify whether the veteran's right or 
left shoulder was treated.  Treatment records from the St. 
Louis VA Medical Center in St. Louis, Missouri (VAMC) reflect 
a June 1974 visit at which the veteran complained of shoulder 
pain.  Records of a January 1981 visit to the VAMC reflect 
that the veteran complained of bilateral shoulder pain, which 
he said had bothered his left shoulder for 6 years.  The 
veteran received an injection of medication at the time and 
was diagnosed with bursitis of both shoulders.  He was found 
to have a full range of motion and tenderness on the left 
where the small head of the biceps inserted.  Similar 
treatment in February 1981 revealed crepitation over the left 
shoulder joint and a full range of motion.  The veteran's 
diagnosis at that time was calcific bursitis.

Records from November 1982 treatment at the VAMC reflect the 
veteran's complaint of pain in the left shoulder for four 
months pursuant to a fracture of the left shoulder that he 
reported he incurred in August 1982.  The shoulder was found 
to be stiff and painful near the end of the clavicle.  The 
shoulder was tender near the acromioclavicular junction, and 
the veteran was unable to fully elevate his arm at the time 
of examination.  Records from a return visit in December 1982 
again document the veteran's report of the August 1982 
fracture and include a note that the physician explained to 
the veteran that the VAMC was unable to continue treating the 
left shoulder.  The treating physician noted the veteran's 
complaints of pain and found that his range of motion was 
limited on lateral abduction.  He was diagnosed with early 
frozen shoulder.  

Records from the Ozark Correctional Center reflect that at a 
June 1984 examination, the veteran reported having broken his 
left arm and dislocated his left shoulder in 1982.  
Radiological examination in July 1984 revealed a small 
angulation in the cortex of the medial proximal humeral neck, 
likely due to old post-traumatic changes, but no other 
fracture or dislocation was noted.  The veteran again 
received injections in January and July 1984 to treat the 
pain in his left shoulder.  

The veteran was again seen at the VAMC in July 1988 with 
complaints of limitation of motion in the shoulder.  Records 
from October 1988 VAMC treatment document the veteran's 
complaints of popping and pain on elevating his left 
shoulder.  Examination revealed no edema or excessive masses 
but found crepitation on movement and tenderness at the 
biceps tendon.  Radiological examination at the time found 
narrowing of the acromioclavicular and humeroglenoid joints 
and reactive bone sclerosis at the articulating surfaces of 
opposing bones but no evidence of fracture.  The veteran was 
diagnosed at that time with degenerative arthritis.  
Arthroscopic examination in November 1988 revealed a rotator 
cuff tear.  Treatment records from November 1988 at the St. 
Louis VAMC reflect that the veteran underwent an 
acromioplasty and torn left rotator cuff repair surgery.  
Records from a December 1988 follow-up visit again document 
the veteran's contention that his left shoulder was 
dislocated in a fall into an elevator shaft during service.  
The examiner noted that the shoulder had undergone closed 
reduction of the dislocation and had been cast for 
immobilization.  A healed scar was noted over the veteran's 
left anterior shoulder.  Radiological examination at the 
visit revealed destruction of the distal end of the left 
clavicle and abnormal appearance of the humeral head, most 
likely due to posterior dislocation.  Treatment notes from 
another December 1988 visit reflect a diagnosis of history of 
a fall injury with left shoulder dislocation, injuring the 
left rotator cup and deltoid muscle tendon, as well as a left 
clavicular fracture with later rotator cup and deltoid muscle 
tendon repair.  Further follow-up visits noted good healing 
of the rotator cuff.

The veteran was afforded VA examinations in April and May 
2005.  Report of the April 2005 examination noted the April 
1963 in-service injury to the veteran's left shoulder 
recorded in his service medical records and discussed above.  
The examiner also noted the veteran's July 1965 diagnosis of 
bursitis and acknowledged the veteran's November 1988 surgery 
but failed to acknowledge or discuss his report of having 
fractured and dislocated his left shoulder in August 1982.  
Radiological examination revealed no acute bony abnormality 
and mild to moderate osteoarthritis of the acromioclavicular 
joint.  The examiner diagnosed the veteran with mild 
osteoarthritis and concluded that it was at least as likely 
as not that the veteran's current left shoulder disability 
was related to the in-service fall from the truck.  In her 
rationale, the examiner noted that the veteran had recurrent 
complaints of pain in the shoulder in 1965 and 1981.

Report of a second VA examination in May 2005 reflects the 
examiner's review of the claims file and the veteran's stated 
history.  Reasoning that the veteran's post-service injuries 
and surgical revisions, including the reported 1982 fracture 
and dislocation, were the likely cause of his current left 
shoulder disability, the examiner concluded that it was not 
likely that the veteran's left shoulder disability is related 
to any in-service injury.

The veteran has submitted written testimony in support of his 
claim of service connection for a left shoulder injury.  He 
also appeared before a decision review officer in August 1988 
at the time his claim was previously considered.  At that 
time, the veteran contended that he fell down an elevator 
shaft while unloading ammunition from a truck during service 
in 1963.  He claimed to have been knocked unconscious and 
hospitalized for three days as a result of the fall.  During 
the hearing, the veteran also claimed not to have injured his 
left shoulder and arm in 1982, but rather his right arm.  The 
veteran's November 2004 claim, as well as statements 
submitted in May 2005 and January 2006, reiterate his 
contention that he injured his left shoulder, as well as his 
teeth, jaw, and the back of his head, when he fell down an 
elevator shaft while in service.

In this case, the medical evidence demonstrates that the 
veteran did injure his left shoulder while in service, in an 
April 1963 fall from a truck that caused a left shoulder 
contusion and muscle pain.  Similarly, the evidence suggests 
that the veteran does have a current left shoulder 
disability.  However, as to the relationship between the 
current disability and service, the Board finds the May 2005 
VA examiner's opinion to be the most credible and probative 
evidence, as that examiner explicitly took into consideration 
not only the veteran's in-service injury, but also the August 
1982 fracture and dislocation of his left shoulder that he 
reported to his treating physician three months after the 
injury occurred.  The Board notes that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In that connection, the Board notes that the 
April 2005 VA examiner did not consider this intervening 
injury, even though the veteran reported it to VA medical 
personnel during treatment in November and December 1982 and 
again to a treating physician in June 1984.  Because that 
examiner was not thorough in her review and consideration of 
the entirety of the evidence, the Board concludes that the 
April 2005 report is not credible on the question of service 
connection.  

As noted above, the veteran has reported that his current 
left shoulder disability is due to his in-service fall into 
an elevator shaft.  The veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge (i.e., suffering a fall while in service).  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
he is not competent to say that any current disability is 
attributable to that in-service injury.  As a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
further acknowledges that at the October 1988 hearing, the 
veteran reported not having injured his left shoulder in 
August 1982.  The Board finds compelling, however, the 
veteran's statement to his treating physician made in 
November 1982-only three months after the intervening injury 
occurred-that he did in fact suffer an injury to the left 
arm.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
although the veteran has contended that he suffered a fall 
into an elevator shaft resulting in unconsciousness and a 
left shoulder injury, there is no contemporaneous medical 
evidence demonstrating that the veteran lost consciousness 
during the April 1963 incident or that he was hospitalized 
for his injuries at that time.  Before the veteran's July 
1988 rotator cuff repair surgery, there is simply no medical 
evidence documenting any surgical treatment the veteran 
received to treat his left shoulder.  

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the May 2005 VA examiner 
probative on the question of medical nexus with respect to 
any relationship between the veteran's current left shoulder 
disability and his active military service.  In so finding, 
the Board reiterates that the May 2005 VA examiner's opinion 
was based on a thorough review of the claims file, the 
veteran's reported history, and a clinical evaluation.  The 
April 2005 VA examiner, however, failed to consider the 
entirety of the veteran's medical history, including an 
intervening injury, in rendering her decision.  As discussed 
above, this failure renders the April 2005 VA examination and 
opinion not credible.  

The Board thus concludes that the veteran's claim for service 
connection for bicipital tendonitis, left shoulder, and 
history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals must be denied.

	B.  Scar, Back of Head

The veteran contends that he sustained both a scar on the 
back of his head and the loss of front teeth during the 
incident in which he fell down an elevator shaft while 
carrying ammunition supplies.  He reports that this is the 
same incident in which he injured his left shoulder.

Evaluation of the relevant evidence of record reflects that 
the veteran was found to have no scarring of the head and a 
normal head and scalp on his May 1962 induction examination.  
As noted, the veteran's service medical records indicate that 
he was injured in April 1963 when he fell from a truck.  
Records of medical treatment received at the time reflect 
that the veteran was diagnosed with a contusion on his left 
shoulder.  Although a laceration of the thigh was noted, 
there was no finding of any injury to his head.

Report of the veteran's separation examination documents a 
scar on the veteran's left forehead but an otherwise normal 
head and scalp.  Several days following his April 1964 
separation examination, the veteran underwent emergency 
extraction of four teeth.  Treatment records, however, do not 
explain the reason behind the emergency extraction, nor is 
any subsequent physical trauma recorded in the veteran's 
service medical records.  No scarring of the veteran's 
forehead was noted in any clinical record dated after his 
separation examination, no such scar was reported on the 
veteran's retention examination in July 1966, nor was any 
mention made at that time of scarring on the back of the 
veteran's head.  Further, no diagnosis or observation or 
scarring to the back of the head is mentioned in any of the 
veteran's post-service medical records.  Other than the 
veteran's own statements, the record is completely silent as 
to scarring on the back of the veteran's head.

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge, such as suffering a cut to the back of his 
head that resulted in a scar.  See Barr, supra;  see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board is 
also aware that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan, 451 F. 3d 
at 1336-37.  

However, in this instance, the Board is not relying on a mere 
absence of medical evidence.  As discussed, the veteran 
underwent a physical examination after the fall in April 1963 
in which a laceration of the thigh was noted; thus, he was 
clearly evaluated for potential laceration injuries at that 
time.  Similarly another scar was noted during the separation 
physical; thus, the examiner clearly considered the presence 
of scars at that time.  Not only was a laceration not noted 
in any record at the time he underwent dental surgery in 
April 1964, but no scar on the back of the head was noted 
during the subsequent July 1966 examination, even though 
other scarring was again noted at that time.

The Board finds the absence of any findings of a laceration 
or scar on the back of the head during these examinations to 
be more persuasive than the veteran's recent reports of 
having sustained a scar in 1963, which were offered over 
thirty years later in support of his claim for monetary 
benefits.  In essence, the Board finds his report of 
sustaining a scar at that time to not be credible in light of 
this medical evidence.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran has a scar on the back of 
the head that was incurred in or aggravated by his military 
service.  Thus, the benefit sought on appeal is denied.




ORDER

As the criteria for reopening the claim for service 
connection for bicipital tendonitis, left shoulder, and 
history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals have been met, 
to this limited extent, the appeal is granted.

Service connection for bicipital tendonitis, left shoulder, 
and history of fracture, status post rotator cuff repair with 
arthritic and muscular ligamentous residuals is denied.

Service connection for scar, back of head is denied.


REMAND

The veteran contends that he lost several front teeth during 
the incident in which he fell down an elevator shaft while 
carrying ammunition supplies.  He reports that this is the 
same incident in which he injured his left shoulder.

As noted, the veteran's service medical records indicate that 
he was injured in April 1963 when he fell from a truck.  
Records of medical treatment received at the time reflect 
that the veteran was diagnosed with a contusion on his left 
shoulder.  Although a laceration of the thigh was noted, 
there was no finding of any injury to his head or teeth.  The 
veteran dental records reveal treatment later that month for 
complaints of pain in the left upper quadrant, but there are 
findings of any tooth loss or other damage sustained from 
recent trauma.

Several days following his April 1964 separation examination, 
the veteran underwent emergency extraction of four teeth.  
Treatment records, however, do not explain the reason behind 
the emergency extraction, nor is any other trauma to the 
teeth or jaw recorded in the veteran's service medical 
records.  A July 1966 retention examination noted the 
veteran's mouth and throat as normal.  The Board further 
notes that the veteran had extractions of multiple teeth over 
the course of his time in service, but there is no 
documentation of trauma to the veteran's teeth or jaw at any 
time in service other than the four extracted teeth already 
service-connected for treatment purposes.

Relevant post-service medical records similarly contain no 
record of trauma or injury to the veteran's teeth or jaw.  
The veteran's VAMC treatment records contain a request for 
the veteran to be provided a hepatitis screen in preparation 
for oral surgery, but the record contains no indication what 
the surgery was planned to treat and no record that the 
veteran underwent the surgery.  The post-service records are 
otherwise silent as to complaints or diagnosis of any current 
damage to the veteran's teeth or jaw.  

Although the veteran's service medical records reflects that 
he sustained no damage to his teeth as a result of the April 
1963 fall, records dated in April 1964 do suggest that he may 
have sustained some sort of trauma to his teeth at that time, 
although there is no details of what occurred at that time.  
The Board notes that veteran was granted service connection 
for treatment purposes in May 1989 for the four teeth 
extracted at that time, specifically based on a finding of 
in-service trauma, but no claim for compensation was decided 
therein.

Under current VA regulations, compensation is available for 
only certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such loss is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161. 

Given that there is some evidence of trauma occurring 
immediately prior to discharge, and the veteran's complaints 
of continuous problems with his teeth and jaw at that time, 
the Board finds that a VA dental examination is warranted to 
clarify if the veteran sustained any damage to his jaw, 
including both the maxilla or mandible, as a result of that 
incident.

Accordingly, this case is REMANDED for the following:

1.  Ensure sufficient notice has been 
sent pursuant to the VCAA, and the 
Court's holdings in Pellegrini v. 
Principi, 18 Vet. App. 112 (2004) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Arrange for a VA dental examination 
of the veteran.  All indicated tests and 
studies are to be performed.  The claims 
folder must be reviewed by the dentist 
performing the examination.  The dentist 
should also be referred to the May 1989 
Dental Rating Sheet.  The dentist should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
dental disability (including any loss or 
damage of the mandible or maxilla) was 
causally related to service, including 
the emergency surgery conducted in April 
1964.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


